263 F.2d 741
105 U.S.App.D.C. 57
Raymond BAKER, Appellant,v.Jesse JORDON, Appellee.
No. 14570.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 29, 1959.Decided Feb. 12, 1959.

Mr. Julius W. Robertson, Washington, D.C., for appellant.
Mr. Bruce R. Harrison and Mrs. Dovey J. Roundtree, Washington, D.C., also entered appearances for appellant.
Mr. Thomas J. Ahern, J., Washington, D.C., for appellee.
Before EDGERTON, BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
The plaintiff in a suit for personal injuries alleged to have been caused by the defendant's negligent operation of an automobile appeals from a judgment for the defendant based on a jury verdict.  We find no error.


2
Affirmed.